NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

AMBER ARNESEN,                                )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-894
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed February 14, 2018.

Appeal from the Circuit Court for Pasco
County; Kimberly Sharpe Byrd, Judge.

Howard L. Dimmig, II, Public Defender, and
Richard P. Albertine, Jr., Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.



LaROSE, C.J., and KHOUZAM and LUCAS, JJ., Concur.